From Duplin.
Each of the objections made to the admission of the copy in evidence is good. It appears by the affidavit of the plaintiff that the original was lost after he delivered it to the register; and if it be competent for the                   (425) plaintiff to prove that he delivered it to the register, it surely is not also competent for him to prove that the register lost it. The fact of loss, according to the plaintiff's own showing, could be proved by the register, and that fact must be proved before the copy shall be read.
As to the second objection, it is declared by the act of 1792, ch. 6, "that in all trials at law, where a written transfer or conveyance of a slave or slaves shall be introduced to support the title of either party, the due and fair execution of such writing shall be proved by a witness subscribing and attesting the execution of such writing; but if such witness shall be dead, or removed out of the State, then the probate and registration of such writing may be given in evidence." There cannot be less reason for requiring the subscribing witness where a copy is offered in evidence than where the original is offered. Judgment that the verdict be set aside and a nonsuit entered.
(426)